Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0005864
                                                       14-APR-2014
                                                       10:59 AM




                         SCWC-13-0005864

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             DISCOVER BANK, a Delaware Corporation,
                  Respondent/Plaintiff-Appellee,

                                 vs.

            BRADFORD W. ADAMS and EI RAYNA K. ADAMS,
                Petitioners/Defendants-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-13-0005864; CIV. NO. 1RC09-1-009133)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
      Circuit Judge Ochiai, assigned by reason of vacancy)
          The application for writ of certiorari, filed on March

25, 2014, is hereby rejected.

          DATED: Honolulu, Hawai#i, April 14, 2014.

Bradford W. Adams and Ei Rayna    /s/ Mark E. Recktenwald
K. Adams, petitioners pro se
                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Dean E. Ochiai